Citation Nr: 1108313	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-25 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with asthma, claimed as bronchitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1966 to December 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2005 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a video-conference hearing in connection with the current claim.  The hearing was scheduled for January 2008 before the undersigned Veterans Law Judge (VLJ).  The Veteran failed to report for this hearing and made no attempt to reschedule the hearing.  Thus, the Board will proceed as though the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Veteran's claim was previously before the Board in February 2009 and remanded at that time for additional evidentiary development, to include providing the Veteran an opportunity to identify any and all outstanding private treatment records not already of record, obtaining outstanding VA treatment records, and affording the Veteran a VA examination.  For the reasons discussed in greater detail below, the Board finds substantial compliance with the February 2009 remand order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

Chronic obstructive pulmonary disease with asthma was not present during service, and is not attributable to any event, injury, or disease during service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic obstructive pulmonary disease with asthma, claimed as bronchitis, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his chronic obstructive pulmonary disease with asthma is related to service.  Specifically, the Veteran asserts that his COPD with asthma resulted from his work as a demolitions expert in Vietnam.  The Veteran further indicated that he inhaled dust and fumes as a result of these activities, and that he also inhaled smoke following involvement in a "tank explosion."  See February 2006 notice of disagreement (NOD).

The Board acknowledges that the Veteran had in-service experience as a demolitions expert and that he was involved in a vehicle accident after the vehicle in which he was riding struck a land mine.  See Veteran's DD Form 214; February 2006 "buddy" Statement from S.N.  The Veteran was also awarded a Combat Action Ribbon, among other awards and decorations.  See DD Form 214.  

Where, as here, a claim is brought by a Veteran who engaged in combat, satisfactory lay or other evidence that a disease or injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even if there are no official records indicating occurrence in service. 38 U.S.C.A. § 1154(b).

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  The Board also notes that 38 U.S.C.A. § 1154(a) provides that considerations shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

In addition, 38 C.F.R. § 3.300(b)(1) (2010) states that a disability or death can be service connected on the basis that it resulted from an injury or disease attributable to the Veteran's use of tobacco products during service if the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For the purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service.

Service treatment records (STRs) associated with the claims file showed that the Veteran was afforded a clinical evaluation and physical examination in June 1966 prior to entering service.  The clinical evaluation was essentially normal and no respiratory abnormalities were found.  The Veteran described his health as "good" and specifically provided a medical history in which he denied ever having asthma or shortness of breath.  The Veteran was also afforded a clinical evaluation and physical examination in November 1969 prior to discharge from service.  The clinical evaluation was essentially normal and no respiratory abnormalities were found.  The Veteran was found qualified at that time for performance of all of the duties of his rank at sea and in the field.  He was also found qualified for release from active military service.

The first pertinent post-service evidence of record is dated June 2003.  The Veteran presented to a private medical facility after experiencing shortness of breath and chest tightness.  A history and physical examination conducted at the time of admission revealed that the Veteran had a history of asthma and COPD, but that he continued to smoke approximately one pack of menthol cigarettes per day.  The Veteran was employed at a wholesale company where he "ran a machine."  It was also noted that the Veteran was previously seen in the emergency room in May 2003 and subsequently sent home on steroids.  The Veteran completed the steroid course of treatment, but thereafter noticed sudden onset of shortness of breath which failed to respond to treatment with inhalers.  Thus, he returned to the hospital for additional care.  Upon physical examination of the chest, diffuse wheezes and rhonchi were noted.  Chest x-rays administered at that time were interpreted to show clear, well-expanded lungs with no acute pulmonary findings noted.  The Veteran was diagnosed as having COPD exacerbation, and encouraged to stop smoking.

The Veteran was again hospitalized at a private medical facility in August 2003 after experiencing shortness of breath.  Chest x-rays taken at that time were interpreted to be negative.  The assessment was asthma.  

Similarly, the Veteran presented to a private medical facility in October 2004 with concerns of chest tightness and shortness of breath.  A preliminary consultation conducted at the time of admission revealed that the Veteran experienced a productive cough two to three days prior to admission.  The Veteran also stated that he quit taking his prescribed medications due to financial constraints.  The Veteran's past medical history was significant for asthma, and the Veteran provided a social history in which he admitted to smoking one-half pack of tobacco for 35 years or more.  The Veteran indicated that he quit smoking one year ago.

The Veteran also stated that he developed severe asthma after being employed at an "agency" where he was exposed to solvents and fumes.  He also reported a sensitivity to strong smells and chemicals.  The initial impression was asthma and bronchitis.  A history and physical examination revealed diffuse inspiratory and expiratory wheezes.  Chest x-rays taken at that time were interpreted to be negative.  A discharge summary associated with this hospital visit indicated that the Veteran was "very close" to respiratory failure at the time of admission and almost required mechanical ventilation.  The Veteran's condition improved with medical intervention, and he was diagnosed as having hypertensive urgency and asthma exacerbation.

The Veteran filed the current service connection claim for bronchitis in May 2005.  By the Veteran's own account, this disability began sometime in either 1976 or 1986.  See May 2005 VA Form 21-526.

The Veteran sought care at a VA medical facility in June 2005.  His past medical history was significant for COPD and asthma.  The examiner noted that the Veteran was a "nonsmoker," having quit three years prior to this episode of care.  The Veteran was unemployed at the time having recently worked for a few months in a cleaning service job.  He also worked in the past at a mattress factory.  Following a physical examination, the examiner diagnosed the Veteran as having asthma and COPD, among other conditions, and prescribed use of a metered-dose inhaler.  

The Veteran participated in an Agent Orange Registry examination in August 2005.  His past history of asthma was noted.  An objective chest examination conducted at that time revealed normal chest expansion and good air movement.  The examiner noted that the Veteran's lungs were clear to auscultation and percussion.  The diagnosis was asthma.  

Also associated with the claims file is a "buddy" statement dated February 2006.  The author of the statement, S.N., indicated that both he and the Veteran were involved in an "Amtrack" accident in September 1967 after the vehicle in which they were riding struck a land mine in Da Nang.  S.N. indicated that "[a]s Corpsman for Alpha 1/1 2nd platoon, everyone that was blown off that Amtrack that day complained to me of their ears ringing and hurting and some if not all have hearing loss to this day."  No references to smoke inhalation or breathing difficulties are contained in this "buddy" statement.

The Veteran was afforded a VA Compensation and Pension (C&P) examination in March 2006 in connection with a service connection claim for posttraumatic stress disorder (PTSD).  The Veteran recounted his post-service employment history during this examination and reported that he worked a variety of jobs following discharge from service, including at a moving company, in an office, and as a roofer.  Notably, the Veteran stated that his last full-time job was at a mattress factory.  He quit this job in 2002 because the chemicals used in the factory bothered his asthma.  He also stated during the examination that he worked on a part-time basis as a janitor until 2004, but quit this job after the dust aggravated his asthma symptoms.  Additional documentation associated with the claims file shows that the Veteran worked as a machine operator at the mattress factory from 1984 to 2002.  See VA Form 21-8940 dated August 2006.   

In August 2006, the Veteran submitted a statement in support of his claim in which he attributed his respiratory problems to working in a "hazardous environment."  See VA Form 9.

In March 2007, the Veteran presented to VA for assistance controlling his diabetes mellitus.  The Veteran's history of asthma was noted at that time.  Chest x-rays administered in June 2007 were interpreted to show low lung volumes with subsegmental atelectasis in the right lung base.

The Veteran was afforded a VA C&P examination in August 2009 in connection with the current claim.  The examiner reviewed the claims file and noted that the Veteran's past medical history was significant for service in Vietnam as well as COPD, asthma, and tobacco abuse (in remission), among other conditions.  The examiner also noted that the Veteran smoked for approximately 40 years, starting as a teenager and quitting sometime in 2003 or 2004.  The Veteran obtained some relief from his symptoms as a result of prescribed metered-dose inhalers.

According to the Veteran, his respiratory problems started soon after his return from Vietnam.  The Veteran attributed his respiratory problems to several factors including poor weather conditions in Vietnam, his work as a demolitions expert, and an in-service vehicle accident.  The Veteran indicated that he was diagnosed as having asthma in the 1970s and that he received breathing treatments and a series of shots (over a course of several minutes) at a private medical facility.  The Veteran subsequently used Primatene Mist for approximately 20 years before it stopped working.  The Veteran received private treatment for shortness of breath starting in 2000 or 2003 and later sought VA care beginning in 2004 or 2005.  According to the Veteran, his symptoms got progressively worse and required regular inhaler use.

Pulmonary function tests (PFTs) and a chest x-ray performed at that time were normal and no evidence of acute pulmonary abnormality was found.  Following a physical examination, the examiner diagnosed the Veteran as having COPD.  In the examiner's opinion, the Veteran's COPD was "as likely as not" secondary to tobacco abuse.  Moreover, the examiner noted that the Veteran still received secondary exposure to tobacco as both his wife and son smoked in the house.  The examiner also indicated that the Veteran's PFTs did not indicate a restrictive pattern which could be attributable to exposure to noxious fumes or chemicals.   
  
Given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection for COPD with asthma, claimed as bronchitis.  As noted in Dalton, 21 Vet. App. at 37, § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, but it does not create a statutory presumption that a combat veteran's disease or injury is automatically service- connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  Regrettably, the evidence of record does not support such a conclusion.  

While the Board finds that the Veteran had in-service experience as a demolitions expert for which he was awarded a Combat Action Ribbon and that he was involved in a vehicle accident after the vehicle in which he was riding struck a land mine, there is competing evidence of record regarding the date of onset of the Veteran's respiratory disabilities.

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

STRs of record showed no diagnosis of or treatment for a respiratory disability either in service or within one year after discharge from service.  Instead, the first post-service evidence of record showing a diagnosis of or treatment for a respiratory disability is decades after discharge from service.  In this regard, the United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the lapse of over three decades between service and the first evidence of a respiratory disability is evidence against the Veteran's claim.

On the other hand, the Veteran offered his opinion that his respiratory disability had its onset either during the 1970s (shortly after returning from Vietnam), in 1976, or sometime in 1986 (nearly 20 years after discharge from service).  See May 2005 VA Form 21-526; August 2009 VA C&P examination report.  This information, specifically that which indicated onset shortly after returning from Vietnam, was provided by the Veteran to the August 2009 VA examiner.  While the Veteran is competent to report that he experienced problems breathing, given the various reported dates of onset of the Veteran's respiratory disability, the Board finds that any such statements made by the Veteran concerning the date of onset of his respiratory disability lack credibility.  

Furthermore, although the Veteran has currently diagnosed COPD with asthma, there is no evidence of record, other than the Veteran's statements, linking these disabilities to his period of active service, and in particular to his in-service demolition duties and/or vehicle accident.  On the contrary, the August 2009 VA C&P examiner specifically attributed the Veteran's COPD to his long-standing and extensive smoking history.  For claims filed after June 9, 1998, such as the Veteran's claim, compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300.  Moreover, the evidence does not otherwise show that COPD with asthma originated in service or is the result of an injury or disease that was incurred in service. 

The examiner reached this conclusion with the benefit of a claims file review.  He also provided a rationale and relied on his professional training and expertise as well as a physical examination of and interview with the Veteran before reaching this conclusion.  As such, the Board finds this examination report to be highly probative evidence on the issue of service connection.  Moreover, the Veteran has not alleged, nor does the record reflect, that this examination report was inadequate.

The Veteran has submitted lay statements during the pendency of this claim expressing the opinion that his currently diagnosed respiratory problems, to include COPD and asthma, are related to service, and in particular, to his in-service demolition duties and work in "hazardous environments."  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of observing symptoms such as shortness of breath or difficulty breathing.  However, he is not competent (i.e., professionally qualified) to offer an opinion as to the cause of the respiratory disabilities, first shown many decades after service, and their relationship to service, if any.

Even assuming that the Veteran is competent to offer an opinion as to the cause of the currently diagnosed respiratory disabilities and their relationship to service, the Board finds that any such statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the lay statements of record are outweighed by the August 2009 VA examiner's opinions as the opinions were based on a physical examination of and interview with the Veteran, a review of the medical history as the Veteran reported it, a review of the claims file, and included a rationale for the opinion.

There is also a lack of chronicity in service as a chronic respiratory condition was not shown in service.  As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of symptomatology in this case.  Although the Veteran was treated for respiratory disabilities after discharge from service, there is no credible evidence of continuity of symptoms after service prior to 2003, nor is there any evidence linking the current disabilities to service.  As noted above, the Veteran provided conflicting information about the date of onset.  The Veteran indicated in May 2005 when he filed the initial service connection claim that the onset of his respiratory problems was sometime in either 1976 or 1986.  At the VA examination, he reported that his symptoms began shortly after he returned from Vietnam.  The Board has thus found the Veteran's statements are inconsistent and lack credibility.  

As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing diagnosed COPD with asthma, but the preponderance of the evidence is against finding that there is a nexus between these disabilities, which first manifested many decades after discharge from service, and the Veteran's periods of active service.  Importantly, the most probative evidence, the VA examination report, did not link the current disabilities to service.  Therefore, the Veteran's service connection claim for COPD with asthma, claimed as bronchitis, is denied.

The Board is aware that another theory of entitlement is potentially applicable in the Veteran's case.  According to 38 U.S.C.A. § 1116(f), for the purposes of establishing service connection for a disability or death resulting from exposure to an herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also, 38 C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases and certain types of respiratory cancers, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  Ordinarily, the diseases listed in 38 C.F.R. § 3.309(e) shall become manifest to a degree of 10 percent or more at any time after discharge from service.  Id.  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Although the Veteran had service in Vietnam such that exposure to Agent Orange may be presumed, he does not allege, nor does the record reflect, a diagnosis of or treatment for a respiratory cancer of any kind.  As such, the Veteran's COPD with asthma, claimed as bronchitis, may not be presumed to have been incurred in service.  

Accordingly, the Board concludes that service connection for COPD with asthma, claimed as bronchitis, is not warranted under any theory of causation and this claim, therefore, must be denied.  The Board has determined that the preponderance of the evidence is against the claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The VCAA duty to notify was satisfied by way of a letter dated July 2005 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the service connection claim for bronchitis on a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining evidence.  In May 2006, the Veteran was provided with notice pursuant to the Court's decision in Dingess of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran's claim was readjudicated following this notice by way of a supplemental statement of the case (SSOC) dated November 2009.    
 
The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment records have been obtained.  The Veteran's available post-service treatment records have been obtained.  In this regard, the Veteran's February 2009 informal hearing presentation (IHP) suggested that there was outstanding VA and private medical records not currently associated with the claims file.  With regard to the outstanding private medical records, the Veteran's representative observed that the Veteran was allegedly treated for asthma in 1979, bronchitis in 1986, and COPD in 2003.  The representative, however, noted that there was no evidence of record documenting treatment for asthma in 1979.  

Additionally, although the Veteran indicated that his disability began in either 1976 or 1986 and that he received treatment for bronchitis at the Methodist North Hospital (MNH) in Memphis, Tennessee, at an unspecified time, the earliest evidence of record showing treatment at MNH was 2003.  See May 2005 VA Form 21-526.  Accordingly, as part of the Board's February 2009 remand order, the Veteran was contacted and asked to identify any and all sources of treatment for his respiratory disability since 1979.  He was also asked to authorize VA to obtain any additional private records on his behalf.  See March 2009 letter.  However, the Veteran did not provide any response, to include additional information or authorization to VA, to obtain evidence on his behalf following the issuance of this notice letter.  

The February 2009 remand order also sought to obtain outstanding VA treatment records pertaining to the Veteran from September 1, 2007, as well as afford him a VA examination in connection with the current claim.  The requested VA treatment records were obtained and associated with the claims file and the Veteran was afforded a VA examination in connection with the current claim in August 2009.  The examination evaluated the Veteran's respiratory disabilities in conjunction with his prior history as he recalled it and described these disabilities in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In light of the foregoing, the Board finds substantial compliance with the February 2009 remand order.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  The Board also finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for chronic obstructive pulmonary disease with asthma, claimed as bronchitis, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


